IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 01-50192
                                Summary Calendar



                          UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                     versus


  ALFONSO ALVARADO-OLIVAS, also known as Alfonso Alvarado, Jr.,

                                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-00-CR-1012-ALL-H
                         - - - - - - - - - -
                            July 26, 2001
Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Alfonso Alvarado-Olivas appeals his sentence from his guilty-

plea conviction for illegal reentry after deportation in violation

of 8 U.S.C. § 1326.       He argues that the 16-level enhancement under

U.S.S.G.   §   2L1.2(b)(1)(A)      “is     grossly    disproportional    to   the

offense in question” and in violation of the Eighth Amendment’s

prohibition against cruel and unusual punishment. In United States

v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (5th Cir. 1993), this

court    rejected   an    Eighth   Amendment    challenge    to   a   100-month

sentence    imposed      for   attempted    illegal    reentry.       Similarly,

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Alvarado-Olivas’s   70-month   sentence,   which   was   based   upon   an

ordinary application of U.S.S.G. § 2L1.2(b)(1)(A), does not violate

the Eighth Amendment.

     AFFIRMED.




                                  2